Citation Nr: 0011777	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a nervous condition, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 1996, which denied the benefits sought on appeal. 

Additional statements from the veteran were received in April 
2000 after the case had been certified to the Board by the 
agency of original jurisdiction (AOJ); such evidence has not 
first been considered by the AOJ.  Pursuant to 38 C.F.R. 
§ 20.1304 (1999), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  The 
evidence submitted in this case does not suggest any 
etiological relationship between the claimed condition and 
the veteran's service or any service connected disability.  
Since the issue before the Board is concerned with the 
aforesaid etiological relationship, such evidence is, thus, 
not pertinent and does not preclude a decision by the Board 
at this time. 


FINDINGS OF FACT

1.  By a letter decision in May 1994, the RO determined that 
no new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for nervousness; 
the veteran did not file a timely notice of disagreement from 
the May 1994 decision.  

2.  Evidence received since the May 1994 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for nervousness.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991). 

2.  New and material evidence has not been received in 
connection with the veteran's claim of entitlement to service 
connection for nervousness, and the veteran's claim for this 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1994, the RO determined, in pertinent part, that no 
new and material evidence had been received to warrant 
reopening a claim of entitlement to service connection for a 
nervous condition.  At that time, the RO noted that 
entitlement to service connection for a nervous condition had 
been previously denied on a number of other occasions.  The 
veteran did not perfect an appeal as to that determination.  
Accordingly, the May 1994 decision became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. 
§ 5108.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that to reopen a claim, 
which is the subject of a prior final decision, there must be 
new and material evidence presented or secured "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
the May 1994 decision is the final determination as to the 
claim of entitlement to service connection for a nervous 
condition, the Board must look to whether new and material 
evidence has been received to reopen the claim. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

To summarize briefly, the veteran had been a passenger in a 
train that wrecked in March 1941, and he continues to assert 
that his mental health pathology converges on that event.  
However, the train accident preceded the veteran's entrance 
onto active duty, in December 1942, by a year and 9 months.

Evidence of record at the time of the May 1994 decision 
included a medical examination on the veteran's entrance into 
service in December 1942; at that time, the veteran reported 
"that he was in a train wreck in March 1941 -- was nervous 
for a little while after ward [sic] , but feels completely 
well since.  Has never seen a physician for nervousness, has 
lost no time from work, has no complaints and shows no 
objective signs."  In connection with complaints relating to 
his lower extremities, the veteran complained of nervousness 
in the latter part of 1943; no diagnosis of any mental health 
pathology was produced.  Service medical records do not 
otherwise reflect any complaints, treatment or diagnoses 
relating to any mental health pathology.  He was specifically 
diagnosed as normal on the psychiatric portion of his 
discharge examination in November 1945.  

Also of record were various post service diagnoses.  For 
example, in October 1959, the veteran was seen and provided a 
history of a stable existence prior to the 1941 train 
accident and becoming emotionally unstable thereafter; 
diagnosis was personality trait disturbance and emotionally 
unstable personality.  There were also diagnoses of nervous 
conditions.  The veteran has submitted multiple references 
and clippings pertaining to the train accident.  The prior 
denials of the veteran's claim of entitlement to service 
connection for a nervous condition were decided on the basis 
that the evidence submitted did not demonstrate that such a 
condition was incurred or aggravated by service.  

In the context of the current claim, the veteran has 
submitted additional copies of documents, news clippings and 
correspondence relating to the accident in 1941.  Also 
submitted were clinical records, notably from 1995, which 
include a diagnosis of post traumatic stress disorder (PTSD) 
associated with the March 1941 train accident.  

The Board notes that an argument is advanced that additional 
service record development is needed to obtain records from 
Camp Plauche, Louisiana and from Lincoln AAF, Nebraska.  The 
Board notes that requests were made by the RO for such 
records, but no records pertaining to alleged treatment were 
forthcoming.  The duty to assist was thereby satisfied.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The veteran's representative also argues that the diagnosis 
of PTSD is new to the record.  The Board concurs.  
Nonetheless, no association of such pathology has been made 
to the veteran's service.  In fact the record amply 
demonstrates that any such pathology is entirely attributable 
to the train accident (pre-service) and not to service.

The evidence, some of which is new to the record, still fails 
to associate any current mental health pathology to the 
veteran's service and/or fails to demonstrate that any 
preexisting condition was aggravated by service.  In sum, 
given the bases for the prior denials, the evidence received 
since May 1994 is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered to decide fairly the merits of the veteran's 
claims.  As no new and material evidence has been presented, 
the veteran's claims have not been reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a nervous condition, 
variously diagnosed, the benefit sought on appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

